

114 HR 6344 IH: To authorize the Secretary of the Interior to convey certain Federal land in Mohave County, Arizona, to qualified entities and for other purposes.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6344IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Gosar (for himself, Mr. Amodei, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Mooney of West Virginia, Mr. Brooks of Alabama, Mr. Young of Alaska, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain Federal land in Mohave County,
			 Arizona, to qualified entities and for other purposes.
	
		1.Conveyances of covered land
 (a)DefinitionsIn this Act: (1)CountyThe term County means Mohave County, Arizona.
 (2)Covered landThe term covered land means any Federal land or interest in Federal land in the County generally depicted on the Map as BLM (S + M) OMC Unpatented Mining Claims [4,276 acres]. (3)MapThe term Map means the map entitled Mineral Park Land Status Map and dated September 27, 2016.
 (4)Qualified entityThe term qualified entity means, with respect to a portion of covered land— (A)the owner of the mining claims, millsites, or tunnel sites on a portion of the covered land on the date of the enactment of this Act;
 (B)the lessee, or other successor in interest of the owner— (i)with the right of possession of the mining claims, millsites, or tunnel sites on the covered land;
 (ii)that has paid (or whose agent has paid) the annual claim maintenance fee or filed a maintenance fee waiver on or before September 1, 2016, with the authority or consent of the owner, for the upcoming assessment year for the mining claims, millsites, or tunnel sites within the exterior boundary of the portion of covered land, as determined based on the claim maintenance fee records of the Bureau of Land Management as of the date of introduction of this Act; and
 (iii)that has the authority or consent of the owner to acquire the portion of covered land; or (C)a subsequent successor to the interest of a qualified entity in the covered land that has the authority or consent of the owner to acquire the portion of covered land.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (b)Land conveyances (1)In generalSubject to paragraph (3), notwithstanding the inventory and land use planning requirements of sections 201 and 202 or the sales provisions of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711, 1712, 1713), not later than 180 days after the date of the enactment of this Act and subject to valid existing rights held by third parties and any mining claims, millsite, or tunnel site of a qualified entity applicable to the covered land, the Secretary shall offer for sale to qualified entities, for fair market value, the remaining right, title, and interest of the United States in and to the covered land.
 (2)ConveyanceNot later than 1 year after the date of the acceptance of an offer under paragraph (1) by a qualified entity and completion of a sale for all or part of the covered land to a qualified entity, the Secretary, by delivery of an appropriate deed, patent, or other valid instrument of conveyance, shall convey to the qualified entity, all remaining right, title, and interest of the United States in and to the applicable portion of the covered land.
 (3)MergerSubject to valid existing rights held by third parties, on delivery of the instrument of conveyance to the qualified entity under paragraph (2), any prior interests in the locatable minerals and the right to use the surface for mineral purposes held by the qualified entity under a mining claim, millsite, tunnel site, or any other Federal land use authorization applicable to the covered land conveyed to the qualified entity, shall merge all right, title, and interest conveyed to the qualified entity by the United States under this section to ensure that the qualified entity receives fee simple title to the purchased covered land.
 (4)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the covered land to be conveyed under this subsection in accordance with—
 (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (B)the Uniform Standards of Professional Appraisal Practice.
 (5)CostsAs a condition of the conveyance of the covered land under this section, the qualified entity shall pay all costs related to the conveyance of the covered land conveyed, including the costs of surveys and other administrative costs associated with the conveyance.
 (6)Map on fileThe Map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (7)Minor correctionsThe Secretary, in consultation with the County, may correct minor errors in the Map or a description of the covered land.
 (c)TerminationThe authority of the Secretary to sell covered land under this section shall terminate on the date that is 10 years after the date of the enactment of this Act.
			